[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM RE: MOTION TO STRIKE (#110)
The defendants Richard Gray and Chariot Holdings, Ltd., have filed a motion to strike the plaintiffs' Cummings and Lockwood, special defense to the defendants' counterclaim.
The special defense alleged by the plaintiff is for vexatious litigation pursuant to Conn. Gen. Stats. 52-226a and 52-568. Vexatious suit is the commencement of an action without legal justification. Schafer v. O.K. Tool Co., Inc., 110 Conn. 528, 532 (1930). `IA claim for vexatious litigation requires a plaintiff to allege that the previous lawsuit was initiated maliciously without probable cause, and terminated in the plaintiff's favor." Id. at 495 n. 1. The plaintiffs special defense for vexatious litigation is raised in the very action claimed to be vexatious. The plaintiff has not alleged and cannot allege that a previous lawsuit terminated in their favor. Accordingly, the motion to strike is granted.
PICKETT, J. CT Page 357